Citation Nr: 0417984	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  98-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
ulcerative colitis.

2.  Entitlement to a total rating due to individual 
unemployability resulting from service-connected disability 
(TDIU).


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case has been the subject of remands by 
the Board in December 2000 and November 2003.


REMAND

The record reflects that the veteran was afforded a VA 
compensation and pension examination in February 2004.  The 
examination report indicates additional laboratory testing, 
specifically SMA-18 and a complete blood count, was ordered 
by the examining physician.  The results of this testing are 
not presently associated with the claims folder.  

Additionally, the examination report notes that the veteran 
underwent a colonoscopy in February 2000; no record of this 
procedure has been associated with the claims folder.  

In addition to the foregoing, the Board notes that the issue 
of entitlement to TDIU was most recently addressed by the RO 
in an August 2000 supplement statement of the case.  Since 
issuance of that supplement statement of the case, additional 
medical evidence, to include the February 2004 examination 
report, has been associated with the claims folder.  The 
appellant has not waived his right to have this evidence 
initially considered by the RO.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO should request the veteran to 
submit a copy of any pertinent evidence 
in her possession and to provide 
identifying information and any necessary 
authorization to enable the RO to obtain 
any outstanding medical records 
pertaining to VA or other treatment of 
his service-connected ulcerative colitis 
and impairment of sphincter control since 
December 1999.  

2.  The RO should undertake appropriate 
development to obtain the aforementioned 
February 2004 laboratory results, a copy 
of the records pertaining to the 
veteran's colonoscopy in February 2000 
and any other pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unable to obtain 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  

3.  Then, the RO should undertake any 
other indicated development, to include 
affording the veteran an appropriate VA 
examination if the medical evidence of 
record is not sufficient for purposes of 
deciding the issues on appeal. 

4.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all of the pertinent evidence.  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




